UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 4)* Lumos Networks Corp. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Michael Huber QCP GP Investors II LLC 1065 Avenue of the Americas, 34th Floor New York, New York 10018 (212) 418-1700 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) June 10, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box . o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 550283105 SCHEDULE 13D Page2 of 10 1 NAME OF REPORTING PERSON Quadrangle GP Investors II LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.6% 14 TYPE OF REPORTING PERSON PN CUSIP No. 550283105 SCHEDULE 13D Page3 of 10 1 NAME OF REPORTING PERSON QCP GP Investors II LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.6% 14 TYPE OF REPORTING PERSON OO CUSIP No. 550283105 SCHEDULE 13D Page4 of 10 1 NAME OF REPORTING PERSON Quadrangle (AIV2) Capital Partners II LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.6% 14 TYPE OF REPORTING PERSON PN CUSIP No. 550283105 SCHEDULE 13D Page5 of 10 1 NAME OF REPORTING PERSON Quadrangle NTELOS GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.6% 14 TYPE OF REPORTING PERSON OO CUSIP No. 550283105 SCHEDULE 13D Page6 of 10 1 NAME OF REPORTING PERSON Quadrangle NTELOS Holdings II LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.6% 14 TYPE OF REPORTING PERSON PN CUSIP No. 550283105 SCHEDULE 13D Page7 of 10 1 NAME OF REPORTING PERSON Quadrangle Select Partners II LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.6% 14 TYPE OF REPORTING PERSON PN CUSIP No. 550283105 SCHEDULE 13D Page8 of 10 1 NAME OF REPORTING PERSON Quadrangle Capital Partners II-A LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.6% 14 TYPE OF REPORTING PERSON PN CUSIP No. 550283105 SCHEDULE 13D Page9 of 10 Item 1. Security and Issuer. Item 1 is hereby amended and restated as follows: “This Amendment No. 4 to Schedule 13D (this “Statement”) relates to the Schedule 13D filed by the Reporting Persons (as defined below) with the Securities and Exchange Commission (the “SEC”) on October 24, 2011 (the “Original Schedule 13D”), as amended by Amendment No. 1 to the Original Schedule 13D filed with the SEC by the Reporting Persons on September 5, 2013, Amendment No. 2 to the Original Schedule 13D filed with the SEC by the Reporting Persons on November 22, 2013 and Amendment No. 3 to the Original Schedule 13D filed with the SEC by the Reporting Persons on March 20, 2015, relating to the common stock, par value US$0.01 per share (the “Common Stock”), of Lumos Networks Corp., a Virginia corporation (the “Issuer”).The principal executive offices of the Issuer are located at 401 Spring Lane, Suite 300, Waynesboro, Virginia 22980.” Item 2.Identity and Background. No material change. Item 3.Source and Amount of Funds or Other Consideration. No material change Item 4. Purpose of Transaction. No material change. Item 5.Interest in Securities of the Issuer. Item 5 is hereby amended and restated as follows: “(a) As of the date hereof, Quadrangle NTELOS Holdings II LP holds 591,898 shares of Common Stock, or approximately 2.6% of the outstanding Common Stock. Each of Quadrangle NTELOS GP LLC, as the general partner Quadrangle NTELOS Holdings II LP; the QCP II Funds, as the managing members of Quadrangle NTELOS GP LLC; Quadrangle GP Investors II LP, as the general partner of each of the QCP II Funds; and QCP GP Investors II LLC, as the general partner of Quadrangle GP Investors II LP, may be deemed to beneficially own the 591,898 shares of Common Stock held by Quadrangle NTELOS Holdings II LP, or approximately 2.6% of the outstanding Common Stock. Each of the Reporting Persons expressly disclaims beneficial ownership of any shares of Common Stock not held directly by such Reporting Person. The percentage interest of the Reporting Persons in this Statement is based on the 22,753,503 shares of Common Stock reported to be outstanding as of April 30, 2015 in the Issuer’s Quarterly Report on Form 10-Q filed with the SEC on May 5, 2015. (c) On June 10, 2015, Quadrangle NTELOS Holdings II LP sold 600,000 shares of Common Stock in a transaction exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to Rule 144 thereunder. CUSIP No. 550283105 SCHEDULE 13D Page10 of 10 (e) On June 10, 2015, the Reporting Persons ceased to be the beneficial owner of more than five percent of the Common Stock.” Item 6.Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. The penultimate paragraph of Item 6 is hereby amended and restated as follows: “Quadrangle NTELOS Holdings II LP has pledged its interest in 591,898 shares of Common Stock to secure repayment of a loan made to it by the Bank of Montreal.” Item 7. Material to be Filed as Exhibits. Exhibit A:Joint Filing Agreement, dated as of November 22, 2013 (incorporated by reference to Exhibit B of Amendment No. 2 to the Schedule 13D filed by the Reporting Persons on November 22, 2013). After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: June 15, 2015 QUADRANGLE SELECT PARTNERS II LP By: Quadrangle GP Investors II LP, as its General Partner By: QCP GP Investors II LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE CAPITAL PARTNERSII-A LP By: Quadrangle GP Investors II LP, as its General Partner By: QCP GP Investors II LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE NTELOS HOLDINGS II LP By: Quadrangle NTELOS GP LLC, as General Partner By: Quadrangle (AIV2) Capital Partners II LP, as Managing Member By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE NTELOS GP LLC By: Quadrangle (AIV2) Capital Partners II LP, as Managing Member By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE (AIV2) CAPITAL PARTNERS II LP By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE GP INVESTORS II LP By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QCP GP INVESTORS II LLC By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal
